OPINION OF THE COURT
FREDERICK N. BARAD, Judge.
Appellant belatedly filed an amended complaint which Appellee moved to strike as being untimely filed. Although Appellee’s motion *126was denied and attorney’s fees were not pled, the trial court ordered that attorney’s fees be assessed against the Appellant for “the necessity of [Appellee] filing said Motion.”
It is an elemental principle of law in Florida that attorney’s fees may be awarded (1) where authorized by contract; (2) where authorized by a constitutional legislative enactment; and (3) where awarded for services performed by an attorney in creating or bringing into the court a fund or other property. Miller v. Colonial Baking Co. of Alabama, 402 So.2d 1365 (Fla. 1st DCA 1981). When authorized, attorney’s fees must be specifically claimed in the pleadings. Johnson v. Johnson, 346 So.2d 591 (Fla. 1st DCA 1977).
The trial court erred in awarding unauthorized attorney’s fees to the Appellee who had neither pled nor proved its entitlement to such an award. Accordingly, that part of the trial court’s order awarding attorney’s fees is reversed.